           Case 5:17-cv-04467-BLF Document 367 Filed 03/04/21 Page 1 of 5




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Jason W. Wolff (CA SBN 215819) wolff@fr.com
     John-Paul Fryckman (CA 317591) fryckman@fr.com
 3
     K. Nicole Williams (CA291900) nwilliams@fr.com
 4   FISH & RICHARDSON P.C.
     12860 El Camino Real, Ste. 400
 5   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 6
     Proshanto Mukherji (Pro Hac Vice) mukherji@fr.com
 7   FISH & RICHARDSON P.C.
     One Marina Park Drive
 8   Boston, MA 02210
     Phone: (617) 542-5070/ Fax: (617) 542-5906
 9
     Robert Courtney (CA SNB 248392) courtney@fr.com
10   FISH & RICHARDSON P.C.
     3200 RBC Plaza
11   60 South Sixth Street
     Minneapolis, MN 55402
12   Phone: (612) 335-5070 / Fax: (612) 288-9696
13
     Attorneys for Plaintiff
14   FINJAN LLC

15                                  UNITED STATES DISTRICT COURT
16                                 NORTHERN DISTRICT OF CALIFORNIA
17                                        (SAN JOSE DIVISION)
18   FINJAN LLC., a Delaware Limited Liability       Case No. 5:17-cv-04467-BLF (VKD)
     Company,
19                                                   PLAINTIFF FINJAN LLC’S MOTION IN
20                    Plaintiff,                     LIMINE NO. 4 TO PRECLUDE
                                                     EVIDENCE OR TESTIMONY
21          v.                                       REGARDING MR. TOUBOUL’S
                                                     REPLACEMENT AS CEO OF FINJAN
22   SONICWALL, INC., a Delaware Corporation,
                                                     Date: March 18, 2021
23                    Defendant.                     Time: 1:30 PM
24                                                   Hon. Beth Labson Freeman
                                                     Ctrm: 3, 5th Floor
25

26

27

28

                                                              Case No. 17-cv-04467-BLF (VKD)
                                                      FINJAN LLC’S MOTION IN LIMINE NO. 4
           Case 5:17-cv-04467-BLF Document 367 Filed 03/04/21 Page 2 of 5




 1   I.     INTRODUCTION

 2          Pursuant to Federal Rules of Evidence 401, 402, 403, and 611, Finjan LLC (“Finjan”)
 3
     respectfully requests that the Court exclude from presentation to the jury at trial any discussion of:
 4
     the replacement of Finjan’s founder, Shlomo Touboul, as CEO of Finjan, because Mr. Touboul’s
 5
     replacement is of no relevance to the issues in this case and because of the likely prejudice and
 6
     confusion that would result should such evidence or testimony be presented.
 7

 8   I.     BACKGROUND

 9          Mr. Touboul founded the earliest Finjan entity in 1996. Mr. Touboul served as Finjan’s
10   CEO for some time and is listed as an inventor on numerous Finjan patents, including seven of the
11
     eight patents at issue in this case. In 2005, Asher Polani replaced Mr. Touboul as CEO.
12
            Although SonicWall has not deposed Mr. Touboul in this matter, Mr. Touboul was deposed
13
     in another suit in the Northern District of California against Cisco Systems, Inc. (“Cisco”), captioned
14

15   as Finjan LLC v. Cisco Systems, Inc., 5:17-cv-00072-BLF (N.D. Cal.) (the “Cisco case”). The

16   parties stipulated that Mr. Touboul’s deposition transcript in the Cisco case can be used in the instant

17   case to the same extent as if the deposition had been taken in this case. (D.I. 236 at 1.) Notably,
18   the parties also stipulated that any use of Mr. Touboul’s deposition transcript in this case would be
19
     “subject to any objection by either party other than an objection that these depositions were not
20
     taken in the SonicWall Case. . . .” (Id.)
21
     II.    ARGUMENT
22

23          Under Federal Rule of Evidence 402, “irrelevant evidence is not admissible.” The fact that

24   in 2005 Mr. Touboul was replaced as CEO of Finjan has no relevance to any claim or defense in

25   this patent infringement case. That fact has no bearing on whether SonicWall infringes Finjan’s
26
     asserted patents, the validity of Finjan’s patents, or the amount of damages SonicWall owes Finjan
27
     for its willful infringement of the asserted patents. SonicWall should therefore be precluded from
28
     introducing evidence or testimony relating to that replacement. See Fed. R. Evid. 402.
                                                         1           Case No. 17-cv-04467-BLF (VKD)
                                                              FINJAN LLC’S MOTION IN LIMINE NO. 4
           Case 5:17-cv-04467-BLF Document 367 Filed 03/04/21 Page 3 of 5




 1          To the extent that SonicWall argues that Mr. Touboul’s replacement as CEO has any

 2   marginal relevance to the issues in this case (it does not), any such marginal relevance would be
 3
     substantially outweighed by a significant risk of unfair prejudice and juror confusion. See Fed. R.
 4
     Evid. 403; Burlington v. News Corp., No. 09-1908, 2015 U.S. Dist. LEXIS 68792, at *47‒53 (E.D.
 5
     Pa. May 27, 2015) (excluding evidence of employee termination due to risk of unfair prejudice and
 6
     juror confusion). For example, the jury may improperly believe that Mr. Touboul’s replacement
 7

 8   reflects negatively on the significance/success of his inventions, which would be prejudicial to

 9   Finjan’s validity and damages proofs. The jury might also improperly believe that Mr. Touboul’s
10   replacement as CEO reflects negatively on his character. Such speculative inferences would be
11
     improper because they lack probative value and would result in unfair prejudice. See Burlington,
12
     2015 U.S. Dist. LEXIS 68792, at *47‒53. The risk of such prejudice is especially high here because
13
     the jury may be confused about the relevance of Mr. Touboul’s replacement as CEO (since there is
14

15   none), and as a result may be particularly prone to making improper speculative inferences. See,

16   e.g., id.; Arthur v. Gallagher Bassett Servs., No. CV 09-4882 SVW (CWx), 2010 U.S. Dist. LEXIS

17   162100, at *15 n.3 (C.D. Cal. June 1, 2010) (excluding evidence in part because the alleged
18   relevance “amount[ed] to nothing more than a speculative inference, the probative value of which
19
     is substantially outweighed by unfair prejudice”).
20
            Moreover, should SonicWall be permitted to present evidence or testimony regarding Mr.
21
     Touboul’s replacement as CEO, jurors might also be prejudiced against Finjan itself for replacing
22

23   its founder (who is also an inventor on numerous Finjan patents) because they could make the

24   improper inference that Mr. Touboul was not treated fairly. Such an improper inference would lack

25   any probative value and would unfairly prejudice the jury against Finjan, causing lasting damage by
26
     unfairly tarnishing Finjan’s corporate character and reputation. See Fed. R. Evid. 403; Arthur, 2010
27
     U.S. Dist. LEXIS 162100, at *15 n.3.
28

                                                          2          Case No. 17-cv-04467-BLF (VKD)
                                                              FINJAN LLC’S MOTION IN LIMINE NO. 4
            Case 5:17-cv-04467-BLF Document 367 Filed 03/04/21 Page 4 of 5




 1          SonicWall should be precluded from introducing evidence or testimony regarding

 2   Mr. Touboul’s replacement as CEO because it is not relevant to any issue in this case, and any
 3
     marginal alleged relevance SonicWall might present is substantially outweighed by the significant
 4
     risk of juror confusion and unfair prejudice to Finjan. See Fed. R. Evid. 403.
 5
     III.   CONCLUSION
 6
            Based on the foregoing reasons, Finjan respectfully requests the Court grant its Motion in
 7

 8   Limine No. 4.

 9                                                    Respectfully Submitted,
10
     Dated: March 4, 2021                            By: /s/ Proshanto Mukherji
11                                                   Juanita R. Brooks (CA SBN 75934)
                                                     brooks@fr.com
12                                                   Roger A. Denning (CA SBN 228998)
                                                     denning@fr.com
13                                                   Jason W. Wolff (CA SBN 215819)
                                                     wolff@fr.com
14                                                   John-Paul Fryckman (CA 317591)
                                                     fryckman@fr.com
15                                                   K. Nicole Williams (CA 291900)
                                                     nwilliams@fr.com
16                                                   FISH & RICHARDSON P.C.
                                                     12860 El Camino Real, Ste. 400
17                                                   San Diego, CA 92130
                                                     Phone: (858) 678-5070 / Fax: (858) 678-5099
18
                                                     Proshanto Mukherji (Pro Hac Vice)
19                                                   mukherji@fr.com
                                                     FISH & RICHARDSON P.C.
20                                                   One Marina Park Drive
                                                     Boston, MA 02210
21                                                   Phone: (617) 542-5070/ Fax: (617) 542-5906

22                                                   Robert Courtney (CA SNB 248392)
                                                     courtney@fr.com
23                                                   FISH & RICHARDSON P.C.
                                                     3200 RBC Plaza
24                                                   60 South Sixth Street
                                                     Minneapolis, MN 55402
25                                                   Phone: (612) 335-5070 / Fax: (612) 288-9696

26                                                   Attorneys for Plaintiff
                                                     FINJAN LLC
27

28

                                                       3           Case No. 17-cv-04467-BLF (VKD)
                                                            FINJAN LLC’S MOTION IN LIMINE NO. 4
           Case 5:17-cv-04467-BLF Document 367 Filed 03/04/21 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing
 3
     document has been served on March 4, 2021 to all counsel of record who are deemed to have
 4
     consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will
 5
     be served by electronic mail and regular mail.
 6

 7
                                                          /s/ Proshanto Mukherji
 8
                                                          Proshanto Mukherji
 9                                                        mukherji@fr.com

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                      4           Case No. 17-cv-04467-BLF (VKD)
                                                           FINJAN LLC’S MOTION IN LIMINE NO. 4
